Exhibit 10.3 DATED SEPTEMBER 2013 (1) CAMAC Energy Inc. (2) Allied Energy PLC EQUITABLE SHARE MORTGAGE IN RESPECT OF SHARES OF CAMAC Energy Ltd. THE TAKING OR SENDING BY ANY PERSON OF AN ORIGINAL OF THIS DOCUMENT INTO THE CAYMAN ISLANDS MAY GIVE RISE TO THE IMPOSITION OF CAYMAN ISLANDS STAMP DUTY REF: ZH/lm/122586 Table of Contents Clause Page 1. DEFINITIONS AND INTERPRETATION 1 2. REPRESENTATIONS AND WARRANTIES 3 3. SECURITY 4 4. RIGHTS IN RESPECT OF MORTGAGED PROPERTY 4 5. PRESERVATION OF SECURITY 5 6. ENFORCEMENT OF SECURITY 7 7. APPOINTMENT OF A RECEIVER 8 8. POWERS OF A RECEIVER 9 9. FURTHER ASSURANCES 9 POWER OF ATTORNEY 10 RELEASE 11 NOTICES 11 ASSIGNMENTS 11 MISCELLANEOUS 11 LAW AND JURISDICTION 12 SCHEDULE 1 i THIS EQUITABLE SHARE MORTGAGE is made on September 2013 BETWEEN CAMAC Energy Inc. , a corporation incorporated under the laws of Delaware (the " Mortgagor "); and Allied Energy PLC , a public limited company incorporated under the laws of the Federal Republic of Nigeria with company number 180681 (the " Mortgagee "). IT IS AGREED 1. definitions and Interpretation In this Mortgage, unless the context otherwise requires, words and expressions which are capitalised but not defined herein shall have the same meanings as are given to them in the Promissory Note. In addition, the following definitions shall apply: Borrower " means CAMAC Petroleum Limited, a company incorporated in the Federal Republic of Nigeria, and the Mortgagor." " Companies Law " means the Companies Law (as amended) of the Cayman Islands. " Company " means CAMAC Energy Ltd., an exempted company with registered office at 190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman Islands. " Event of Default " means the occurrence of an Event of Default as defined in the Promissory Note. " Guaranty Agreement " means the guaranty by the Mortgagor to the Mortgagee dated 6 June 2011 (as amended from time to time) in relation to the Borrower's obligations under the Promissory Note. " Mortgage " means this share mortgage. " Mortgaged Property " means the Mortgaged Shares and all rights, benefits and advantages now or at any time in the future deriving from or incidental to any of the Mortgaged Shares including: (a) all dividends or other distributions (whether in cash, securities or other property), interest and other income paid or payable in relation to any Mortgaged Shares; (b) all shares, securities, rights, monies or other property whether certificated or uncertificated accruing, offered or issued at any time by way of redemption, conversion, exchange, substitution, preference, option, bonus issue or otherwise in respect of any Mortgaged Shares (including but not limited to proceeds of sale); and (c) all certificates or other evidence of title to any of the Mortgaged Shares now and from time to time hereafter deposited with the Mortgagee. " Mortgaged Shares "means: (a) 0 ordinary shares owned by the Mortgagor in the Company; (b) any shares acquired in respect of Mortgaged Shares by reason of a stock split, stock dividend, reclassification or otherwise; and 1 (c) all other shares in the Company from time to time legally or beneficially owned by the Mortgagor. " Parties " means the parties to this Mortgage. " Promissory Note " means the Amended and Restated Promissory Note dated as of the date hereof by the Borrower in favour of the Mortgagee. " Register of Members " means the register of members of the Company (including any applicable branch register and non-listed shares register) maintained by the Company in accordance with the Companies Law. " Secured Obligations " means any and all moneys, liabilities and obligations (whether actual or contingent, whether now existing or hereafter arising, whether or not for the payment of money and including any obligation or liability to pay damages) from time to time owing to the Mortgagee by the Borrower pursuant to the Promissory Note and/or owing to the Mortgagee by the Mortgagor pursuant to the Guaranty Agreement
